Citation Nr: 1030208	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  09-40 138	)	DATE
	)


On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Calculation of income for non-service connected pension.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1961 to June 1965.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2009 decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  

The Veteran testified via videoconference before the Board in 
July 2010.  A copy of the transcript of this hearing has been 
associated with the claims file.  

At the time of the hearing, the Veteran raised the issue 
of entitlement to service connection for bilateral carpal 
tunnel syndrome.  The RO, in a January 1996 rating 
decision, denied entitlement to service connection for 
right and left carpal tunnel syndrome.  Thus, the Veteran 
now seeks to reopen the claim for service connection for 
bilateral carpal tunnel syndrome.  The issue is referred 
to the Agency of Original Jurisdiction (AOJ) for 
appropriate action.  


FINDING OF FACT

At the July 2010 Board hearing, prior to the promulgation of a 
decision in the appeal, the Veteran withdrew his appeal as to the 
issue of the calculation of income for non-service connected 
pension.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal of the 
issue of the calculation of income for non-service connected 
pension have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  38 
C.F.R. § 7105.  A substantive appeal may be withdrawn in record 
at a hearing, at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.204(b).  Withdrawal may be made by a 
veteran or his authorized representative.  38 C.F.R. § 20.204(a).

In the June 2009 decision, the RO decreased the Veteran's non-
service connected pension to $0 as of June 1, 2009 based on an 
increase in income.  The Veteran disagreed with the calculation 
of his income.  At the time of the July 2010 hearing, the Veteran 
communicated that the issue had been resolved to his 
satisfaction.  Thus, there is no longer an issue of disagreement 
to resolve, and the Board finds that the Veteran communicated his 
desire to withdraw the issue of the calculation of income from 
appellate status.  See 38 C.F.R. § 20.204(b)(1).  As a result, no 
allegation of error of fact or law remains before the Board for 
consideration with regard to this issue.  38 C.F.R. §§ 20.202, 
20.204(c).  Accordingly, the Board does not have jurisdiction to 
review the appeal as to this issue.


ORDER

The issue of the calculation of income for non-service connected 
pension is dismissed.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


